Name: Commission Implementing Regulation (EU) NoÃ 129/2012 of 13Ã February 2012 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Queso Manchego (PDO))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  consumption;  technology and technical regulations;  processed agricultural produce;  marketing
 Date Published: nan

 16.2.2012 EN Official Journal of the European Union L 43/1 COMMISSION IMPLEMENTING REGULATION (EU) No 129/2012 of 13 February 2012 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Queso Manchego (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Spains application for the approval of amendments to the specification for the protected designation of origin Queso Manchego, registered under Commission Regulation (EC) No 1107/96 (2), as amended by Commission Regulation (EC) No 561/2009 (3). (2) The application concerns the amendments to the method of production of the protected designation of origin Queso Manchego and involves changes to the single document. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment, in accordance with Article 9 of Regulation (EC) No 510/2006, the Commission may adopt it without using the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Queso Manchego is hereby amended in accordance with Annex I to this Regulation. Article 2 The consolidated single document setting out the main points of the specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 166, 27.6.2009, p. 36. ANNEX I The following amendments to the specification for the protected designation of origin Queso Manchego have been approved: Raw materials With regard to the analytical characteristics of the milk, the reference parameters have been updated as a result of the series of tests carried out by the official laboratory, the centre to which the samples collected on the farms are sent. Lactose content and density will no longer be determined as they do not affect the quality of the finished product and their analysis was based on a production method which no longer reflects the developments which have taken place on farms. However, the acidity of the milk is measured by determining the pH level and not in Dornic grades, and a change to this effect is being made in the specifications. Additionally, as a result of technological progress made in the production industries, the process is carried out with a greater level of control in terms of the key parameters for final quality, and therefore the earlier version has become obsolete in terms of some of the stages of production. The following part is being amended correspondingly: Part E  Obtaining the product At the cutting of the curd stage, the size of the curd grains obtained when the curd is cut is no longer specified, this being considered a criterion which each industry must establish depending on the process it uses. The curd must have the right consistency for ensuring correct draining in accordance with the type of cheese produced and this is not determined by specifying the exact size of the grain, but by means of checks carried out as part of the production system and the experience of the producer. The pressing stage includes the time needed for pressing, which in the current specification is included in the stage of removal from the mould, which is incorrect. A pressing time of between 1 and 6 hours is specified. This period of time for pressing has changed in relation to the time initially established as a result of the technological advances made in the pressing system, which no longer requires such long periods which have a negative effect on the smaller-sized product. This period is defined as being suitable for the various sizes of product and the various models of press and allows the operator to decide the best time for the product to be removed from the mould and to move to the salting stage, which will be determined not by the number of hours taken, but by measuring pH, which is the indicative value for the state of the product. The maturation and preservation stages have been combined into a single stage called maturation and the preservation stage has been eliminated as maturation is not interrupted when the product is in the preservation chambers, in other words maturation continues throughout the products lifetime and it continues to mature provided that it is kept at the right controlled temperature and relative humidity. Therefore the stages have been combined, with the temperature set at between 3 °C and 16 °C and the humidity between 75 % and 90 %. For the temperature, the minimum value has been increased from 1 °C to 3 °C, which is a more suitable temperature for maintaining the product and guarantees the necessary health requirements, given that at 1 °C the product may deteriorate. As for the maximum value, 16 °C is given as a reference value in order to ensure the optimal maturation of the product and its development in terms of its organoleptic characteristics. The humidity range is an overall value which covers the two stages. ANNEX II SINGLE DOCUMENT COUNCIL REGULATION (EC) No 510/2006 QUESO MANCHEGO EC No: ES-PDO-0217-0087-06.12.2010 PGI ( ) PDO ( X ) 1. Name Queso Manchego 2. Member State Spain 3. Description of the agricultural product or foodstuff 3.1. Type of Product Class 1.3. Cheeses. 3.2. Description of the product to which the name in point 1 applies Pressed cheese made from milk of ewes of the Manchega breed, aged for a minimum of 30 days for cheeses weighing up to 1,5 kg and from 60 days up to a maximum of 2 years for larger cheeses. Queso Manchego can be made with either pasteurised or raw milk. In the latter case, the label may bear the word Artesano. Queso Manchego is a fat cheese with the following physical properties after ageing:  shape: cylindrical with smooth sides,  maximum height: 12 cm,  maximum diameter: 22 cm,  diameter/height ratio: between 1,5 and 2,2,  minimum weight: 0,4 kg,  maximum weight: 4,0 kg. The physico-chemical properties of the cheese are:  pH 4,8 to 5,8,  dry matter: minimum 55 %,  fat content: minimum 50 % of the dry matter,  total protein in dry matter: minimum 30 %,  sodium chloride: maximum 2,3 %. Characteristics of the paste:  consistency: firm and compact,  colour: from white to ivory-yellow,  aroma: lactic, intensely acidic and persistent, developing spicy notes and long overall persistence in cheeses that have been well aged,  flavour: slightly acidic, strong and flavoursome, becoming spicy in cheeses that have been well aged. Pleasant and distinctive aftertaste produced by the milk of ewes of the Manchega breed,  appearance: small, unevenly distributed eyes, although these are sometimes not present,  texture: low elasticity, buttery, slightly floury; can become granular in very well-aged cheeses. The microbiological limits are as follows:  Escherichia coli: maximum of 1 000 colonies/gram,  Staphylococcus aureus: maximum of 100 colonies/gram,  salmonella: absence in 25 grams,  listeria: absence in 25 grams. The cheese is slightly acidic, strong and flavoursome, with the flavour becoming spicy in cheeses that have been well aged. Pleasant and distinctive aftertaste produced by the milk of ewes of the Manchega breed. 3.3. Raw materials (for processed products only) Queso Manchego cheese is made from milk of ewes of the Manchega breed, natural rennet or other authorised coagulation enzymes and sodium chloride. The milk must not contain any medicinal products that may have a negative impact on production, maturation and preservation of the cheese. Queso Manchego can be made with either pasteurised or raw milk. In the latter case, the label may bear the word Artesano. The analytical characteristics of the cheese are as follows:  fat content: 6,5 % minimum,  proteins: 4,5 % minimum,  useable dry matter: 11 % minimum,  pH: 6,5-7,  freezing point:  ¤  0,550 °C. 3.4. Feed (for products of animal origin only) Manchega sheep graze throughout the year on the natural resources of the area. When in the fold, their diet is supplemented with concentrated feed, hay and by-products. As regards sheepfarming, mention should be made of the pastures that occupy the clearings in the scrub. This annual pasture is composed of Medicago minima, Scorpiurus subvillosa, Astragalus stella, Astragalus sesamus, etc. The so-called madajales are the most valuable pasture for sheep. These are composed of bulbous meadow grass and significant quantities of legumes, such as Medicago rigidula, Medicago lupulina, Medicago trunculata, Trigonella polyderata, Coronilla scorpoides, etc. Deep, cooler soils can produce fenelares, dense pasture with a predominance of perennial and biennial plants, the appearance of which is dominated by the grass Bracnypodium phoenicoides. 3.5. Specific steps in production that must take place in the identified geographical area  3.6. Specific rules concerning slicing, grating, packaging, etc. Cheeses protected by the Queso Manchego Designation of Origin may be dispatched and placed into circulation by dairies and registered undertakings only in packaging of a type that does not affect their quality. Queso Manchego is always marketed with the rind, which may have been washed. Queso Manchego may also be coated in paraffin, covered with legally authorised inactive transparent substances or dipped in olive oil, provided that the rind maintains its natural colour and appearance and the casein label can be read. Under no circumstances may substances be used that turn the rind black. Queso Manchego may be marketed in portions, sliced or grated, provided that it is packaged and its origin can be identified. This operation may be carried out outside the area of origin by undertakings that have accepted and comply with the agreed protocol so as to guarantee the operations undergone by Queso Manchego and ensure its traceability. Packaging must comply with current legislation. 3.7. Specific rules concerning labelling Labels must bear the following wording: DenominaciÃ ³n de Origen Queso Manchego  (Queso Manchego Designation of Origin). When the cheese is made with raw milk, this can be indicated on the label by means of the word Artesano. The marketed product bears a numbered secondary label issued by the Regulatory Board and affixed in registered undertakings in such a way that it cannot be reused and every piece of Queso Manchego has on one of its faces a casein label with a serial number, affixed at the moulding and pressing stage. 4. Concise definition of the geographical area The following local authority areas are covered by the Queso Manchego Designation of Origin: 45 in the Province of Albacete, 84 in the Province of Ciudad Real, 156 in the Province of Cuenca and 122 in the Province of Toledo. The following areas have been incorporated: Alcoba de los Montes and El Robledo in the Province of Ciudad Real, Albadalejo del Cuende, Villarejo de la PeÃ ±uela, Villarejo-Sobrehuerta and Villar del Horno in the Province of Cuenca. 5. Link with the geographical area 5.1. Specificity of the geographical area The geographical area of La Mancha is located in the southern part of the central plateau of the peninsula and is characterised by a low relief descending to the Atlantic. La Mancha is a high plain with lime-clay soils and its pastureland has lime- and loam-rich substrates. The area has an extreme climate and experiences wide variations characteristic of a continental climate, with very cold winters and hot summers. The temperature occasionally reaches 40 °C, sometimes varying by 20 °C over the course of a day and 50 °C over the year. Precipitation is scant, making the region one of the more arid areas of Spain, its extremely dry environment having a relative humidity of around 65 %. The Manchega breed is the best adapted to the areas soil and weather conditions. 5.2. Specificity of the product A pressed cheese with a hard rind and a firm and compact paste, a colour that varies from white to ivory-yellow, an intense and persistent aroma, a slightly acidic, strong and flavoursome taste and a buttery, slightly floury texture with low elasticity. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The areas soil and climatic conditions have had a great influence on the processes of natural selection that have made the Manchega breed of sheep the breed best adapted to the area and producing a milk that gives Queso Manchego its characteristic colour, aroma, flavour and texture. Cheese has been made with milk from ewes of the Manchega breed since time immemorial and over the centuries manufacturing techniques have aimed to optimise the qualities of this traditional La Mancha cheese. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://docm.jccm.es/portaldocm/descargarArchivo.do?ruta=2009/10/20/pdf/2010_17415.pdf&tipo=rutaDocm